Filed 9/15/20 P. v. Trice CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B302249
                                                         (Super. Ct. No. BA443150)
     Plaintiff and Respondent,                             (Los Angeles County)

v.

NOAH RANDY TRICE,

     Defendant and Appellant.



       Noah Randy Trice appeals from the judgment entered after
a jury convicted him of second degree murder. (Pen. Code,
§§ 187, 189.)1 The jury found true an enhancement allegation
that, “within the meaning of Penal Code section 12022.53(d),” he
had “personally and intentionally discharged a firearm” causing
death to a human being. The trial court denied appellant’s
motion to strike the firearm enhancement. It sentenced him to



       Unless otherwise stated, all statutory references are to
         1

the Penal Code.
15 years to life for the second degree murder plus a consecutive
term of 25 years to life for the firearm enhancement.
       Appellant contends that the trial court abused its
discretion in denying his motion to strike the enhancement. He
also claims that, pursuant to People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas), the matter must be remanded so that
the trial court can conduct a hearing on his ability to pay
assessments and fines. We affirm.
                                   Facts
       One afternoon Doris Diaz was walking through a park
when she saw a younger man and an older man standing “really,
really close to each other, . . . facing each other.” Diaz turned
around. She heard four shots fired “really fast, like boom, boom,
boom, boom.” Diaz turned around again so that she was facing
the two men. The older man was lying on the ground. The
younger man “walk[ed] over the” older man, “and he lifted his
jacket and he put a gun in his waist.” The younger man fled in
the direction of “the metro station.” Diaz identified appellant as
the younger man.
       Brittish Stewart and her three children were at the park.
While watching her children play in a playground, she heard
“[t]wo pops” followed by a third pop. In “the picnic area” about 20
feet away from her, she saw appellant standing with his “right
arm extended directly forward from [his] body and down at a 45-
degree angle, pointing towards the ground.” Another man was
sitting on a bench five to seven feet in front of appellant. The
other man had been there when Stewart arrived at the park. He
“was just sitting there” and was not “interact[ing] with anybody.”
Stewart heard a fourth pop and saw appellant running away.




                                 2
She walked over to the other man. “He was on the ground, and
[Stewart] saw blood.”
       Sandra Canote was inside her office when she heard two to
three gunshots coming from the park. She looked out the window
and saw one person standing over another person lying on the
ground. The person who was standing had his right arm fully
extended “at a 45-degree angle . . . pointing down towards the
ground.” Canote heard a fourth gunshot, after which the person
who had been standing ran away.
       The victim had four gunshot wounds. A wound to the head
was fatal.
       Police officers were informed that a suspect in the shooting
had “entered the metro expo line and was traveling westbound
from the location.” The police stopped the train and went “from
car to car to sweep it” in search of the suspect. When they
entered “the second train unit,” appellant “approached [them]
with his hands up.”
       During interrogation by the police, appellant said: “I just
got, like, really angry for some reason. I just walked over to [the
victim] and I can’t even remember . . . what [he] said, but . . . I
saw him going for his waist. And I just . . . shot him . . . . [H]is
body was on the fucking floor.” “I didn’t want to fucking shoot
him. But I didn’t want to get shot . . . .”
       Appellant testified as follows: After entering the park, he
saw the victim sitting on a bench in the picnic area and staring at
him. The victim got up from the bench and walked toward
appellant. They got into a “heated” argument. The victim
reached toward his waist, and appellant “thought he was
reaching for a gun.” Although appellant did not see a gun, he
“thought [he] was going to be shot.” Appellant pulled out his gun




                                 3
and shot the victim. When appellant saw the police in the train,
he walked toward them and said, “‘It’s me. I’m sorry.’”
          Factors to be Considered in Determining Whether
            Court Should Strike a Firearm Enhancement
       “In addition to the factors expressly listed for determining
whether to strike enhancements listed in California Rules of
Court, rule 4.428(b), the trial court is also to consider the factors
listed in California Rules of Court, rule 4.410 (listing general
objectives in sentencing), as well as circumstances in aggravation
and mitigation under . . . rules 4.421 and 4.423. ‘[U]nless the
record affirmatively reflects otherwise,’ the trial court is deemed
to have considered the factors enumerated in the California Rules
of Court. (Cal. Rules of Court, rule 4.409.) Among other factors
the court may have considered were that ‘[t]he crime involved
great violence . . . threat of great bodily harm, or other acts
disclosing a high degree of cruelty, viciousness, or
callousness,’ . . . and that the ‘victim was particularly vulnerable.’
(Cal. Rules of Court, rule 4.421(a)(1)-(3).)” (People v. Pearson
(2019) 38 Cal.App.5th 112, 117 (Pearson).)
                   Trial Court’s Reasons for Denying
               Motion to Strike Firearm Enhancement
       In declining to exercise its discretion to strike the firearm
enhancement, the trial court said it had considered the following
aggravating factors: (1) “[T]he crime involved great violence,
great bodily harm, threat of great bodily harm and other acts
disclosing a high degree of cruelty, viciousness and callousness.”
(2) “[T]he victim was particularly vulnerable.” (3) Appellant “has
engaged in violent conduct that indicates he is a serious danger
to society.” (4) Appellant has another pending case for possessing
a weapon while in custody. (5) Appellant’s “prior convictions as




                                  4
an adult or sustained petitions as [a] juvenile . . . are of
increasing seriousness.” The court found only a single mitigating
factor: “he has no record or has [an] insignificant record of
criminal conduct.”
       The court continued, “Balancing the circumstances in
aggravation versus the circumstances in mitigation, I am going
[t]o decline to exercise my discretion [to strike] the firearm
[enhancement].” Appellant did not object to the trial court’s
statement of reasons for not striking the enhancement.
                            Standard of Review
       “[S]ection 12022.53, subdivision (h), [gives] the trial court
discretion ‘in the interest of justice pursuant to Section 1385 and
at the time of sentencing, [to] strike or dismiss an enhancement
otherwise required to be imposed by this section.’ (§ 12022.53,
subd. (h).) [¶] . . . ‘In reviewing for abuse of discretion, we are
guided by two fundamental precepts. First, “‘[t]he burden is on
the party attacking the sentence to clearly show that the
sentencing decision was irrational or arbitrary. [Citation.] In the
absence of such a showing, the trial court is presumed to have
acted to achieve legitimate sentencing objectives, and its
discretionary determination to impose a particular sentence will
not be set aside on review.’” [Citation.] Second, a “‘decision will
not be reversed merely because reasonable people might disagree.
“An appellate tribunal is neither authorized nor warranted in
substituting its judgment for the judgment of the trial judge.”’”
[Citation.] Taken together, these precepts establish that a trial
court does not abuse its discretion unless its decision is so
irrational or arbitrary that no reasonable person could agree with
it.’ [Citation.]” (Pearson, supra, 38 Cal.App.5th at p. 116.)




                                 5
                   Appellant Forfeited Claim that the
                   Trial Court Abused Its Discretion
       Appellant claims that “the trial court abused its discretion
by relying on aggravating factors unsupported by the evidence
and failing to consider mitigating factors supported by the
evidence.” The claim is forfeited because appellant did not object
to the trial court’s statement of reasons for denying his motion to
strike the enhancement.
       “In [People v.] Scott [(1994) 9 Cal.4th 331, 353 (Scott), the]
court . . . announced a new rule: A party in a criminal case may
not, on appeal, raise ‘claims involving the trial court’s failure to
properly make or articulate its discretionary sentencing choices’
if the party did not object to the sentence at trial. [Citation.] The
rule applies to ‘cases in which the stated reasons allegedly do not
apply to the particular case, and cases in which the court
purportedly . . . misweighed the various factors, or failed to state
any reasons or give a sufficient number of valid reasons’
[citation], but the rule does not apply when the sentence is legally
unauthorized [citation].” (People v. Gonzalez (2003) 31 Cal.4th
745, 751.) Here, the court’s refusal to strike the firearm
enhancement did not result in the imposition of a legally
unauthorized sentence.
            Even if Appellant Had Objected, the Trial Court
        Would Not Have Prejudicially Abused Its Discretion
       Even if appellant had properly objected to the trial court’s
statement of reasons, he would not be entitled to a reversal
because he has failed to show that the trial court prejudicially
abused its discretion. Appellant contends that the court “abused
its discretion by relying on the [aggravating factor of the]
particular vulnerability of the victim, where that factor was not




                                 6
supported by the evidence.” (Bold omitted.) We disagree.
Irrespective of whether the victim was particularly vulnerable
when the first three shots were fired, evidence supports his
particular vulnerability when the fourth shot was fired. Based on
the testimony of Sandra Canote, the court could reasonably infer
that appellant fired the fourth shot after the victim had been shot
three times and had collapsed to the ground. According to
Canote, appellant was standing over the victim with his right
arm fully extended “at a 45-degree angle . . . pointing down
towards the ground.” Canote then heard a fourth gunshot. All
four shots struck the victim. Canote’s version of events is
corroborated by Brittish Stewart’s testimony that, before she
heard the fourth gunshot, she saw appellant standing with his
“right arm extended directly forward from [his] body and down at
a 45-degree angle, pointing towards the ground.”
       Appellant argues that the trial court abused its discretion
in finding that his “prior convictions as an adult or sustained
petitions as [a] juvenile . . . are of increasing seriousness.” We
agree that the evidence does not support this aggravating factor.
Appellant was 18 years old at the time of the murder. According
to the probation report, he had no juvenile history and no prior
adult convictions. The only entry in the report under “Adult
History” is the filing of a criminal complaint for driving without a
license and resisting a police officer. The report states that the
disposition of these charges is “unknown.”
       “When [the trial] court errs in identifying or articulating its
sentencing choices, [and, unlike the present case, there is no
forfeiture by a failure to object,] the reviewing court has no choice
but to remand the matter for resentencing unless it finds the
error nonprejudicial, i.e., it is ‘not reasonably probable that a




                                  7
more favorable sentence would have been imposed in the absence
of the error.’ [Citation.]” (Scott, supra, 9 Cal.4th at p. 355.)
       In view of the totality of the circumstances, it is not
reasonably probable that the trial court would have struck the
firearm enhancement had it not made the erroneous finding that
appellant’s “prior convictions as an adult or sustained petitions
as [a] juvenile . . . are of increasing seriousness.” The erroneous
finding was rendered harmless by the court’s contrary finding
that, as a mitigating factor, “he has no record or has [an]
insignificant record of criminal conduct.” Moreover, it is
important to consider that the shooting occurred in the picnic
area of a park near a playground where children were playing.
Appellant’s violent conduct endangered the safety of the children.
When Brittish Stewart heard the gunshots, her “kids [were] all
playing.” She saw “other people grabbing their stuffed dolls and
kids and running.” Stewart was sitting on a “concrete little wall”
about 20 feet away from the shooting. The wall surrounded the
playground.
       Finally, appellant maintains that the trial court abused its
discretion by failing to consider the following mitigating factors:
(1) He “‘voluntarily acknowledged wrongdoing before arrest or at
an early stage of the criminal process.’ ([Cal. Rules of Court,]
Rule 4.423(b)(3).)” (2) Witnesses and letter writers vouched for
his good, nonviolent character. (3) “At the sentencing hearing,
appellant again accepted responsibility and expressed his
remorse.” “‘The court is presumed to have considered all relevant
factors unless the record affirmatively shows the contrary.
[Citations.]’ [Citation.] No contrary showing has been made
here.” (People v. Sperling (2017) 12 Cal.App.5th 1094, 1102.)




                                 8
                           People v. Dueñas
       Defense counsel did not object to the trial court’s imposition
of a $40 court operations assessment (§ 1465.8), a $30 criminal
conviction assessment (Gov. Code, § 70373), a $300 restitution
fine (§ 1202.4), and a $300 parole revocation restitution fine
(§ 1202.45). Relying on Dueñas, supra, 30 Cal.App.5th 1157,
appellant contends that the imposition of these assessments and
fines “without a prior determination that [he] had the present
ability to pay them violated [his] right to due process.” In Dueñas
the “court held it violated due process under both the United
States and California Constitutions to impose a court operations
assessment as required by Penal Code section 1465.8 or
the court facilities assessment mandated by Government Code
section 70373 . . . without first determining the convicted
defendant’s ability to pay.” (People v. Castellano (2019) 33
Cal.App.5th 485, 488-489.)
       Appellant notes, “The Dueñas opinion was issued in
January of 2019, months prior to appellant’s sentencing on June
28, 2019.” Thus, defense counsel should have been aware of
Dueñas at the time of sentencing. Because counsel did not object
to the assessments and fines, the Dueñas issue is forfeited.
(People v. Abrahamian (2020) 45 Cal.App.5th 314, 338; People v.
Torres (2019) 39 Cal.App.5th 849, 860; People v. Gutierrez (2019)
35 Cal.App.5th 1027, 1033; People v. Frandsen (2019) 33
Cal.App.5th 1126, 1153-1155; People v. Bipialaka (2019) 34
Cal.App.5th 455, 464; People v. Avila (2009) 46 Cal.4th 680, 728-
729.)
       Appellant claims that counsel’s failure to object denied him
his constitutional right to the effective assistance of counsel.
When, as here, “the record on appeal fails to show why counsel




                                 9
acted or failed to act in the instance asserted to be ineffective, . . .
unless there simply could be no satisfactory explanation, the
claim [of ineffective counsel] must be rejected on appeal.” (People
v. Kraft (2000) 23 Cal.4th 978, 1068-1069.)
       There is a satisfactory explanation why counsel did not
object to the imposition of the assessments and fines. In view of
appellant’s lengthy prison sentence, counsel could have
reasonably concluded that appellant would be able to pay the
assessments and fines from his prison wages. “‘“Ability to pay
does not necessarily require existing employment or cash on
hand.” [Citation.] “[I]n determining whether a defendant has
the ability to pay a restitution fine, the court is not limited to
considering a defendant’s present ability but may consider a
defendant's ability to pay in the future.” [Citation.] This
include[s] the defendant’s ability to obtain prison wages . . . .
[Citation.]’ [Citations.]” (People v. Aviles (2019) 39 Cal.App.5th
1055, 1076.)
       “Nothing in this record suggests [appellant] might be
unable to work, or that [he] might be ineligible for prison work
assignments. As such, we can infer that [he] will have the
opportunity to earn prison wages and [he] can start paying these
financial obligations. [Citations.] [¶] ‘Prison wages range from
$12 to $56 per month, depending on the prisoner's skill level.’
[Citations.]” (People v. Lowery (2020) 43 Cal.App.5th 1046, 1060.)
We therefore reject appellant’s claim that he was denied the
effective assistance of counsel.
                              Disposition
       The judgment is affirmed.




                                  10
     NOT TO BE PUBLISHED.



                                   YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                              11
                    Craig Richman, Judge

             Superior Court County of Los Angeles

                ______________________________

     Kathy R. Moreno, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, Michael J. Wise, Deputy Attorney
General, for Plaintiff and Respondent.